Morphy, J.,

delivered the opinion of the court.
This is an action against the defendant, as endorser of a promissory note drawn by one J. C. Morris. The only point made turns on the sufficiency of the demand made, on the maker of the note. It is proved by the notary’s certificate, made out in conformity with the act of the 13th of March, *3921827. The notary states, that a demand was made at the S(i0re of the maker at St. Francisville, in the parish of West Feliciana. This is said to be insufficient, because the plain-petition does not allege and set forth the maker’s domicil to be there; and because, no place being mentioned in the note, the presumption is, that the drawer resides in New-Orleans, which is the residence of the payee. The presumption, if any exists, may be, that the note was executed in New-Orleans, but not that the maker had his domicil there. Be that' as it' may, the notary’s certificate forms ‘primii facie evidence that the demand was made at the proper place, and is, per se, sufficient until rebutted by direct proof. The appellee has prayed for damages; they cannot be awarded, because he has not demanded them in due time, in accordance with article 890, of the Code of Practice.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.